DETAILED ACTION
Allowable Subject Matter
Claims 1–20 are allowed. Please refer to the Examiner’s amendment below.
In the interest of compact prosecution, an interview was conducted with Applicant to address newly presented 112(a) written description and 103 issues. Please refer to the Interview Summary of September 6th, 2022 for further details.

Response to Amendment
Applicant's amendments to the claims filed on September 6th, 2022 are accepted because no new matter has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Marcus A. Fischer on September 6th, 2022 with confirmation on September 7th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendments to Claims

(Currently Amended) A silver nanowire (SNW) protection layer structure, comprising:
a substrate;
a SNW layer disposed on the substrate and covering only a partial region of a surface of the substrate, the SNW layer comprising a plurality of SNW channels; and
a SNW protection layer disposed on the SNW layer wherein:
the SNW protection layer comprises a light-resistant antioxidant, and
a b* value of the SNW protection layer structure in CIELAB color space is lower than 0.96.

(Original) The SNW protection layer structure according to claim 1, wherein a covering area of the SNW protection layer occupies 6% to 60% of the surface of the substrate.

(Original) The SNW protection layer structure according to claim 1, wherein a width of the SNW protection layer is in a range between 2 [Symbol font/0x6D]m and 1 mm.

(Original) The SNW protection layer structure according to claim 1, wherein a thickness of the SNW protection layer is in a range between 10 nm and 2000 nm.

(Original) The SNW protection layer structure according to claim 1, wherein the plurality of SNW channels are corrugated.

(Original) The SNW protection layer structure according to claim 5, wherein the SNW layer further comprises:
a plurality of SNW dummies disposed among the plurality of SNW channels.

(Original) The SNW protection layer structure according to claim 1, further comprising:
a plurality of conductive wires disposed between the SNW layer and the substrate.

(Original) The SNW protection layer structure according to claim 1, further comprising:
a covering layer disposed on the SNW protection layer.

(Currently Amended) The SNW protection layer structure according to claim 8, further comprising:
a second substrate disposed under the substrate;
a second SNW layer disposed on the second substrate and located under the substrate, the second SNW layer covering only a partial region of a surface of the second substrate, the second SNW layer comprising a plurality of second SNW channels;
a second SNW protection layer disposed on the second SNW layer and located under the substrate, wherein:
 only a region corresponding to the plurality of second SNW channels, and
the second SNW protection layer comprises at least one of the light-resistant antioxidant or another light-resistant antioxidant; and
a second covering layer disposed on the second SNW protection layer and located under the substrate.

(Currently Amended) The SNW protection layer structure according to claim 8, further comprising:
a second SNW layer disposed under the substrate and covering only a partial region of a second surface of the substrate, the second SNW layer comprising a plurality of second SNW channels;
a second SNW protection layer disposed under the second SNW layer wherein
a second covering layer disposed under the second SNW protection layer.

(Currently Amended) A manufacturing method for a silver nanowire (SNW) protection layer structure, comprising:
providing a substrate;
disposing a SNW layer on the substrate, the SNW layer covering only a partial region of a surface of the substrate, the SNW layer comprising a plurality of SNW channels; and
disposing a SNW protection layer on the SNW layer, wherein:
 only a region corresponding to the plurality of SNW channels,
the SNW protection layer comprising a light-resistant antioxidant, and
a b* value of the SNW protection layer structure in CIELAB color space is lower than 0.96.

(Original) The manufacturing method according to claim 11, wherein a covering area of the SNW protection layer occupies 6% to 60% of the surface of the substrate.

(Original) The manufacturing method according to claim 11, wherein a width of the SNW protection layer is in a range between 2 [Symbol font/0x6D]m and 1 mm.

(Original) The manufacturing method according to claim 11, wherein a thickness of the SNW protection layer is in a range between 10 nm and 2000 nm.

(Original) The manufacturing method according to claim 11, wherein the plurality of SNW channels are corrugated.

(Original) The manufacturing method according to claim 15, wherein the SNW layer further comprises:
a plurality of SNW dummies disposed among the plurality of SNW channels.

(Original) The manufacturing method according to claim 11, further comprising:
disposing a plurality of conductive wires on the substrate, the plurality of conductive wires disposed between the SNW layer and the substrate.

(Original) The manufacturing method according to claim 11, further comprising:
disposing a covering layer on the SNW protection layer.

(Currently Amended) The manufacturing method according to claim 18, further comprising:
disposing a second substrate under the substrate;
disposing a second SNW layer on the second substrate, the second SNW layer disposed under the substrate and covering only a partial region of a surface of the second substrate, the second SNW layer comprising a plurality of second SNW channels;
disposing a second SNW protection layer on the second substrate, the second SNW protection layer disposed on the second SNW layer and located under the substrate, wherein:
 only a region corresponding to the plurality of second SNW channels, and
the second SNW protection layer comprising at least one of the light-resistant antioxidant or another light-resistant antioxidant; and
disposing a second covering layer on the second SNW protection layer, the second covering layer located under the substrate.

(Currently Amended) The manufacturing method according to claim 18, further comprising:
disposing a second SNW layer under the substrate, the second SNW layer covering only a partial region of a second surface of the substrate, the second SNW layer comprising a plurality of second SNW channels;
disposing a second SNW protection layer under the second SNW layer, wherein:
 only a region corresponding to the plurality of second SNW channels, and
the second SNW protection layer comprising at least one of the light-resistant antioxidant or another light-resistant antioxidant; and
disposing a second covering layer under the second SNW protection layer.

The following is an examiner’s statement of reasons for allowance: Please refer to the Remarks filed on August 16th, 2022. No prior art, either alone or in combination teaches or suggests  wherein … the SNW protection layer comprises a light-resistant antioxidant, and a b* value of the SNW protection layer structure in CIELAB color space is lower than 0.96, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628